DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In “to receive a portion”, it is unclear in the context of the claim exactly what element this claimed portion is part of.   Portion of what element?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al., US Patent Application Publication 2010/0156119A1.  As in claim 1, a locking mechanism for a hinged wing, the locking mechanism comprising a pair of bolts (included in 408) including a first bolt and a second bolt, the first bolt being spaced apart from and parallel to the second bolt (see figure 4), the first bolt including a first end, a second end opposite the first end and a first length from the first end to the second end of the first bolt, the second bolt including a first end, a second end opposite the first end and a second length from the first end to the second end of the second bolt; a plate (including a portion of 416—see figure 4) extending between the pair of bolts, the plate having a top, a bottom, a first side, a second side, a leading edge and a trailing edge, the first side of the plate being attached to the first bolt, the second side of the plate being attached to the second bolt, the leading edge being a determined distance from the first end of the first bolt, and the leading edge being the determined distance from the first end of the second bolt, and the plate having a thickness and a width, the
width being a distance from the leading edge to the trailing edge, and the width being greater than the thickness of the plate and less than the first length of the first bolt and less than the second length of the second bolt.  As in claim 2, the locking mechanism further comprising what may be broadly considered a handle (or handle portion, in region 410 as in figure 6) attached to at least one bolt of the pair of bolts.  As in claim 6, the width of the plate being at least twice the thickness of the plate.  As in claim 7, broadly, a barrel (including 404), the barrel including a base 404 and broadly an open sleeve (the grooved portions in 404 receiving the tipped ends of 410, as seen in figure 4), the open sleeve being attached to the base, a portion of the first bolt being received in the open sleeve, the first bolt is at least capable of being movable linearly relative to the open sleeve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al.
Regarding claim 3, although the dimensions of a first distance from the leading edge to the first end of the first bolt being equal to a second distance from the trailing edge (claim 3), each of the first and second bolts having diameters of greater thickness than the plate (claim 4), and each of the first and second bolt having a height being greater than the thickness of the plate (claim 5), are each not explicitly shown by Mueller as claimed, it would have been an obvious matter of design choice to modify the art in these ways, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such modifications are not critical to the design and would have produced no unexpected results.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
One reason one skilled in the art may have elected to modify the device of Mueller in these ways was for the purpose providing a stronger thicker bolt design, relative to the plate, alternatively formed of metal rod material, as opposed to stamped flat metal material, and providing a plate design using no more than the necessarily amount of materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675